DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.   

Examiner’s Comment
This Action is in response to the Request for Continued Examination filed on 03/07/2022 with Amended Claims and Applicant's Remarks filed on 03/07/2022.
Applicant has amended claims 168, 170, 175, 177, 182, and 184 according to Amendments filed on 03/07/2022. Claims 168, 170-175, and 177-190 are pending and currently under consideration for patentability.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/02/2022 has/have been considered by the examiner.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims *** are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into both the sufficiency of the disclosed hardware as well as the disclosed software due to the interrelationship and interdependence of computer hardware and software. For instance, in In re Hayes Microcomputer Products, the written description requirement was satisfied because the specification disclosed the specific type of microcomputer used in the claimed invention as well as the necessary steps for implementing the claimed function. The disclosure was in sufficient detail such that one skilled in the art would know how to program the microprocessor to perform the necessary steps described in the specification. In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241,__ (Fed. Cir. 1992). In the present application, claims*** are directed towards “ [ CLAIM LIMITATION ].” Neither the specification nor the drawings disclose in detail the specific steps or algorithm needed to perform the operation. The Federal Circuit in (In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, 1245-46 (Fed. Cir. 1992)) stressed that the written description [ CLAIM LIMITATION ].  " function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed subject matter.  The claims *** (dependent on claim ***) and claims *** (dependent on claim ***) inherit the same deficiency due to their dependency on their respective independent claims.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims *** are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  [ EXPLAIN HOW CLAIMS ARE INDEFINITE ] .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 168, 170-175, and 177-190 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 168, 170-175, and 177-190 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 168, 175, and 182 have recited the following additional elements: User device, Merchant Deal Structure Database, Processor(s), Computer-readable memory(s), and Apparatus. These additional elements in claims 168, 175, and 182 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea and they do no more than link the judicial exception to a particular technological environment or field of use, i.e. user device, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: 
Dependent claims 170-174, 188; 177-181, 189; and 183-187, 190 further recite the method, apparatus, and computer program product of claims 168, 175, and 182, respectively. Dependent claims 170-174, 188; 177-181, 189; and 183-187, 190 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 168, 175, and 182. For example, claims 170-174, 188; 177-181, 189; and 183-187, 190 further describe the limitations for calculating merchant costs and for displaying the cost report – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 170-174, 188; 177-181, 189; and 183-187, 190, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 168, 170-175, and 177-190 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2009/0234710 to Belgaied in view of U.S. Publication 2008/0046536 to Broda.

Claims 170-174, 188; 177-181, 189; and 183-187, 190 are method, apparatus, and computer program product claims, respectively, with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.

With respect to Claim 168:
Belgaied teaches:
A method, for monitoring merchant costs associated with a promotion deal structure, comprising: receiving at least one merchant cost criteria indicative of one or more attributes of a merchant deal structure (i.e. receiving candidate offers, customer characteristics, and transaction context information) (Belgaied: ¶ [0316] “In order to obtain the optimal ranking and sequencing for the candidate offers selected at Step 3, Transaction Manager 100 transmits to CCRM Optimizer 200 the list of candidate offers, customer characteristics and transaction context information.”);
automatically generating, from at least a historical database, at least one additional merchant cost criteria (i.e. automatically generating price points and negotiation variables) (Belgaied: ¶ [0338] “In cases where an offer was sent to CCRM Optimizer 200 with different possible values for negotiation variables or price points, the response message contains the previous values (value, probability of ;
storing a plurality of merchant cost criteria in a merchant deal structure database (i.e. costing optimizer is stored in the CCRM Database) (Belgaied: ¶¶ [0360] [0361] “CCRM Optimizer 200 communicates with Transaction Manager 100, the Rating Engine module, the Costing Engine module and the Competitive Positioning module in real time…It uses the results of CCRM Analyzer 300, CCRM Modeler 400 and CCRM Sales Monitor 500 that are stored in the CCRM Database.”);
identifying, based on at least the plurality of merchant cost criteria, a first amount indicative of a marginal cost (i.e. calculating marginal sale or marginal cost) (Belgaied: ¶¶ [0576] [0577] “BP,,1 is the bid price calculated by the Revenue Management system based on an assumption of independent demand for each fare product and no substitution (buy-tip/recapture) effects.…PDk.z is the probability that the future marginal demand that would be "displaced" in case of sale of product (i,j) concerns a given product (k,l) in <I> 'J sharing at least one resource with product (i,j). This probability distribution PD describes the profile of the "average marginal sale" that would be displaced might the current transaction be accepted.”);
identifying, based on at least the plurality of merchant cost criteria, a second amount indicative of a promotion and marketing service cost (i.e. calculating product price or cost to serve) (Belgaied: ¶ [1363] “Collection Hour: which may have three possible values ("Before 04:00 pm", "04:00 pm to 06:00 pm" or "After 06:00 pm"). Each possible value of this offer attribute implies a different cost to serve and a different utility for the customer, translating into a different win probability and expected profitability for the contract. This is why "Collection Hour" is considered a Negotiation Variable. One of the objectives of CCRM Optimizer 200 is to recommend the best value for this negotiation variable and possible trade-offs with price.” Furthermore, as cited in ¶¶ [0565] [0566] “The Opportunity cost of product (i,j)-where index i represents the resource and index j the fare-is equal to the marginal expected ;
[…] updating the merchant deal structure database with at least a plurality of merchant costs (i.e. the cost model is automatically updated) (Belgaied: ¶¶ [1210] [1211] “For a given segment, the Analyst may update the stored model and its predictions at any time. He configures then a new model and launches the estimation. After seeing the results, he may validate it or not. Scheduling:…For a given segment, the scheduling mode is based on a model configuration which is already saved. The aim is to refresh the dataset used for the estimation and launch a new estimation of the parameters on the new dataset (new observations that occurred after the last estimation of the model).”);
wherein the plurality of merchant costs comprises the marginal cost and the promotion and marketing service cost (Belgaied: ¶¶ [0576] [0577] “BP,,1 is the bid price calculated by the Revenue Management system based on an assumption of independent demand for each fare product and no substitution (buy-tip/recapture) effects.…PDk.z is the probability that the future marginal demand that would be "displaced" in case of sale of product (i,j) concerns a given product (k,l) in <I> 'J sharing at least one resource with product (i,j). This probability distribution PD describes the profile of the "average marginal sale" that would be displaced might the current transaction be accepted.” Furthermore, as cited in ¶¶ [0565] [0566] “The Opportunity cost of product (i,j)-where index i represents the resource and index j the fare-is equal to the marginal expected revenue from the last product allocated to the resources available. In this case the two concepts of opportunity cost and bid price are equivalent and we obtain: Equation (18) where:…PR,J is the price of product i,j.”); and
generating a cost report renderable for display on a user device (i.e. generating a cost report or performance view) (Belgaied: ¶ [0749] “CCRMAnalyzer then accesses the Offers Database, the Customer Tables and the Transaction Tables and retrieves the list of corresponding transactions. It summarizes the ,
the cost report comprising a return rate for the promotion deal structure, the return rate populated with a predetermined percentage based on a historical analysis of at least one previous promotion (i.e. report includes analysis of opportunity cost and expected percentage of revenue/return, wherein the expected value is calculated based on a return rate a consumers purchasing the promotion) (Belgaied: ¶ [0731] “Reporting 320 accesses the Segments Tables, the Customers Tables, the Offers Tables, the Transaction Tables, the Strategies Tables and, if these Tables are part of CCRM embodiment, the Realization Rates Tables and the Ancillary Revenue Tables in order to help the Analyst to analyze customer purchasing behavior, offering performance and define and improve segmentations, offerings and strategies.” Furthermore, as cited in ¶¶ [0734]-[0739] “Analysis of sales performance by offer (exposures, sales, conversion rates) depending on user stated preferences. For example (Business Case #2): Which offers were the most proposed and accepted by customers depending on their stated Preferred Resort?...Trend Analysis showing the historical evolution of key performance variables-such as exposures, sales, revenue, price, conversion rate ... depending on transaction period (with a flexible granularity: year, semester, quarter, month, week or day)…Time Variation Analysis showing the evolution of key performance variables-such as exposures, sales, revenue, price, conversion rate ... depending on time of delivery of the product/service (with a flexible granularity: year, semester, quarter, month, week or day)…Top offers/offer sets/offer sequences in terms of exposures, sales, exposure rate, choice rate ... as well as less performing ones…Frequency of number of offers proposed per transaction, win rate and keep rate at each step of the sequence (for sequenced offers)…Frequency of application of sales strategies (see CCRM Optimizer 200).” Furthermore, as cited ¶¶ [0662]-[0668] “The Expected value of an offer/offer instance within a given offer set/offer sequence is defined as ;
receiving an updated return rate for the promotion deal structure (i.e. upon receiving new data such as metrics associated with offer then the CCRM or report is updated (Belgaied: ¶¶ [0076] [0077] “Monitor the success of the CCRM and continually refine the system. The system refinement process includes monitoring the accuracy of the forecasts, periodic updating of the choice models and predictions to reflect new offers;…Identify new factors influencing the choice model and incorporate such factors in the model;” Furthermore, as cited in ¶ [0240] “These internal tables are used by different CCRM procedures including Alerts 340 and "Value of Learning" (refer to CCRM Optimizer200). Once offers data is written to the Transaction Tables, the Exposures Tables are updated with cumulated number of exposures over analyst defined periods of time (ex: last week, year to date ... ).” Furthermore, the CCRM teaches calculating a return rate for the promotion in ¶¶ [0662]-[0668].); and
generating an updated cost report renderable for display on the user device, the updated cost report comprising the updated return rate for the promotion deal structure (i.e. the CCRM is updated upon receiving new factors or new metrics associated with the offer, wherein the CCRM calculates a return rate for the promotion) (Belgaied: ¶¶ [0076] [0077] “Monitor the success of the CCRM and continually refine the system. The system refinement process includes monitoring the accuracy of the forecasts, periodic updating of the choice models and predictions to reflect new offers;…Identify new factors influencing the choice model and incorporate such factors in the model;” Furthermore, as cited in ¶ [0240] “These internal tables are used by different CCRM procedures including Alerts 340 and "Value of Learning" (refer to CCRM Optimizer200). Once offers data is written to the Transaction Tables, the Exposures Tables are updated with cumulated number of exposures over analyst defined periods of time (ex: last week, year to date ... ).” Furthermore, the CCRM teaches calculating a return rate for the promotion in ¶¶ [0662]-[0668].).
Belgaied does not explicitly disclose automatically updating the merchant deal structure database with at least a plurality of merchant costs.
However, Broda further discloses automatically updating the merchant deal structure database with at least a plurality of merchant costs (Broda: ¶ [0091] “Display pane 715 displays the corresponding result of the chose function of function pane 714. In this case, a dynamic financial report comprising a cost bar graph and a percentage change line graph. For example, if a user where to select intra day sales by region in the new list box 711, the corresponding .
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Broda’s automatically updating the merchant deal structure database with at least a plurality of merchant costs to Belgaied’s updating merchant deal structure database with marginal costs and promotion/marketing service cost in order to generate a cost report.  One of ordinary skill in the art would have been motivated to do so in order to “allow a user to actively monitor continuously changing information, throughout enterprise data layer” (Broda: ¶ [0052]).
With respect to Claims 175 and 182:
All limitations as recited have been analyzed and rejected to claim 168. Claim 175 recites “an apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to” (Belgaied: Fig. 3 and ¶¶ [0355]-[0361]) perform the steps outline by method claim 168. Claim 182 recites “a computer program product comprising at least one non-transitory storage medium for storing computer program code, that, when executed by an apparatus, cause the apparatus to” (Belgaied: Fig. 3 and ¶¶ [0355]-[0361]) perform the steps outline by method claim 168. Claims 175 and 182 do not teach or define any new limitations beyond claim 168. Therefore, they are rejected under the same rationale.

With respect to Claim 170:
Belgaied teaches:
The method of claim 168, wherein the cost report further comprises a breakdown of all identified costs (i.e. report includes analysis of opportunity cost and expected percentage of revenue/return or .
With respect to Claims 177 and 184:
All limitations as recited have been analyzed and rejected to claim 170. Claims 177 and 184 do not teach or define any new limitations beyond claim 170. Therefore, they are rejected under the same rationale.

With respect to Claim 171:
Belgaied teaches:
The method of claim 168, wherein the plurality of merchant cost criteria comprises at least a product cost percentage that identifies a variable cost to offer a promotion voucher (i.e. percentage of price/cost to offer a price discounted to a target price) (Belgaied: ¶ [0299] “Pricing with negotiation bands (usual in B2B contexts): in this case the price catalog will contain rules to calculate a "target price" based on customer characteristics, context information and, additionally, a price band for negotiation (for example expressed in percentage of discount applicable to the "target price"). Alternatively, the Price Catalog could also contain different possible price points.”).
With respect to Claims 178 and 185:
All limitations as recited have been analyzed and rejected to claim 171. Claims 178 and 185 do not teach or define any new limitations beyond claim 171. Therefore, they are rejected under the same rationale.

With respect to Claim 172:
Belgaied teaches:
The method of claim 168, wherein the plurality of merchant cost criteria further comprises at least one of an additional spending criteria, a repeat customer criteria, a return on investment (ROI) criteria, or a merchant revenue criteria (i.e. incremental cost, repeat costumer, and ROI or revenue) .
With respect to Claims 179 and 186:
All limitations as recited have been analyzed and rejected to claim 172. Claims 179 and 186 do not teach or define any new limitations beyond claim 172. Therefore, they are rejected under the same rationale.

With respect to Claim 173:
Belgaied does not explicitly disclose the method of claim 168, wherein the cost report comprises a graphical consumer interface (GUI) configured for remote off-line customization by an associated merchant or marketing service.
However, Broda further discloses wherein the cost report comprises a graphical consumer interface (GUI) configured for remote off-line customization by an associated merchant or marketing service (Broda: ¶ [0181] “Active reports, unlike normally rendered web pages, can further be manipulated and customized by the users when in edit or print preview mode. For instance, columns can be re-sized (both width and height), re-positioned (swapping one column with another), and re-formatted (font type, font size, line borders, background .
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Broda’s cost report comprises a graphical consumer interface (GUI) configured for remote off-line customization by an associated merchant or marketing service to Belgaied’s updating merchant deal structure database with marginal costs and promotion/marketing service cost in order to generate a cost report.  One of ordinary skill in the art would have been motivated to do so because it “allows the user to further customize the selected report with specific data objects and files” (Broda: ¶ [0095]).
With respect to Claims 180 and 187:
All limitations as recited have been analyzed and rejected to claim 173. Claims 180 and 187 do not teach or define any new limitations beyond claim 173. Therefore, they are rejected under the same rationale.

With respect to Claim 174:
Belgaied teaches:
The method of claim 168, further comprising: providing a promotion forecast using automatically calculated outcomes based on at least one marketing input comprising consumer demographics, historical data, expected profit, expected number of new customers, an indication of the investment spent per new customer, or an indication of a ratio showing an expected return on investment (Belgaied: Table 16 and ¶ [0910] "Remark: Forecasts are either based on predictions .
With respect to Claims 181 and 183:
All limitations as recited have been analyzed and rejected to claim 174. Claims 181 and 183 do not teach or define any new limitations beyond claim 174. Therefore, they are rejected under the same rationale.

With respect to Claim 188:
Belgaied teaches:
The method of Claim 168, wherein the first amount indicative of a marginal cost is identified based on at least an amount received from a cost editor interface comprising an adjustable input configured for adjustment by an associated merchant (i.e. merchant or analyst configures model in order to adjust an offer price which represents a marginal cost) (Belgaied: ¶ [0926] “First of all, the analyst configures the model and sends a request to Choice Modeler 410 in order to estimate the model. The analyst can either select a previously saved model in the library and change it, take such model as a .
With respect to Claims 189 and 190:
All limitations as recited have been analyzed and rejected to claim 188. Claims 189 and 190 do not teach or define any new limitations beyond claim 188. Therefore, they are rejected under the same rationale.

Response to Arguments
Applicant’s arguments see pages 14-15 of the Remarks disclosed, filed on 07/29/2021, with respect to the 35 U.S.C. § 101 rejection(s) of claim(s) 168-187 have been considered but are not persuasive. The Applicant asserts “Applicant submits that the claims are amended herein, obviating the rejection. In particular, Applicant submits that the claims, as amended, are directed to statutory subject matter, and in addition to being directed to statutory subject matter, the claims are not directed to a judicial exception (i.e. an abstract idea, as alleged by the Examiner), and even assuming arguendo that the Examiner finds that claims are directed to an abstract idea, Applicant submits that the claimed invention (and any alleged abstract to which the claimed invention may be directed) is integrated into a practical application, even assuming arguendo that the Examiner were to find that the claimed invention and/or an alleged abstract to which the claimed invention may be directed is not integrated into a practical application, the claimed invention includes elements, that when considered either alone or in combination, that constitute significantly more than any alleged abstract to which the claimed invention may be directed.”  The Examiner respectfully disagrees. Independent claims 168, 175, and 182 recite a 
Applicant’s arguments see pages 14-18 of the Remarks disclosed, filed on 07/29/2021, with respect to the 35 U.S.C. § 102(a)(1) rejection(s) of claim(s) 168-187 over U.S. Publication 2009/0234710 to Belgaied have been considered but are moot because the arguments do not apply to the new ground(s) of rejection is made in view of U.S. Publication 2008/0046536 to Broda.

Response to Arguments
Applicant’s arguments see page 12 of the Remarks disclosed, filed on 03/0 [ D A T E ], with respect to the 35 U.S.C. § 101 rejection(s) of claim(s) *** have been considered but are not persuasive. The Applicant asserts “ [ APPLICANTS ARGUMENTS ] .”  The Examiner respectfully disagrees. “ [ EXAMINER ARGUMENTS ] “.  Therefore, the rejection(s) of claim(s) *** under 35 U.S.C. § 101 is maintained above with an updated analysis.
Applicant’s arguments see pages *** of the Remarks disclosed, filed on [ D A T E ], with respect to the 35 U.S.C. § 102 / 103(a) rejection(s) of claim(s) *** over [ REFERENCE 1 ] in view of [ REFERENCE 2 ] have been considered but are not persuasive. The Applicant asserts “ [ APPLICANTS ARGUMENTS ] .”  The Examiner respectfully disagrees. “ [ EXAMINER ARGUMENTS ] “.  Therefore, the rejection(s) of claim(s) *** under 35 U.S.C. § 102 / 103(a) is provided above with updated citations.
Applicant’s arguments see pages *** of the Remarks disclosed, filed on [ D A T E ], with respect to the 35 U.S.C. § 102 / 103(a) rejection(s) of claim(s) *** over [ REFERENCE 1 ] have been considered but are moot because the arguments do not apply to the new ground(s) of rejection is made in view of [ REFERENCE 2 ].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
March 24, 2022